

Exhibit 10.6


Hankou Bank


Financial Consulting Service Agreement

 
 

--------------------------------------------------------------------------------

 

Financial Consulting Service Agreement


Party A: Hankou Bank Company Limited, Wuhan Economic and Technological
Development Zone Branch


Address: 10 Chuangye Road, Plot 1C1, Wuhan Economic and Technological
Development Zone


Postal Code: 430065


Telephone: 84211382


Fax: /


Responsible Person: Shi Huanwei


Party B: Wuhan Generating Equipment Co., Ltd.


Address: Canglongdao Science Park, Miaoshan Development Zone, Jiangxia District


Postal Code: 430000


Telephone: 59700038


Fax: /


Responsible Person: Xiao Jixin

 
 

--------------------------------------------------------------------------------

 

In accordance with the Commercial Bank Law of the People’s Republic of China,
the Contract Law of the People’s Republic of China and the relevant laws and
regulations, upon mutual friendly negotiation and based on the principle of
trust, integrity, equality and voluntariness, Party A and Party B agree as
follows:


Article 1               Party B entrusts Party A to act as the financial
consultant to help Party B resolve financial and fund management issues
encountered during its manufacture and business operation, including but not
limited to, assets management, finance arrangement and information consulting
and etc.


Article 2               Party A accepts Party B’s entrustment and provides Party
B with No.___ type of service as follows:


(1) Economic and financial information consulting: to provide the latest
domestic and overseas economic and financial information.


(2) Policy and regulation consulting: to provide consulting service on economic
and financial laws, regulations and policies related to enterprise capital
operation.


(3) Fund settlement consulting: to provide professional consulting service on
domestic fund settlement and international settlement.


(4) Cash management consulting: based on the characteristics of client’s cash
flow, to design customized cash management solution and improve the client’s
fund management level.


(5) Wealth management consulting: to provide wealth management solution,
suggestion and products in order to increase the benefit of the client’s idle
fund.


(6) Investment and financing consulting: to provide framework investment and
financing consulting service when the enterprise makes project investment or
utilizes substantial capital, or when the enterprise has a financing need for
daily working capital.


(7) Latest product information: to provide the latest financial product
information.


(8) Industry information consulting: to provide the latest information on the
macro economy and industry development as well as relevant industry information.


Article 3               Party B shall provide Party A with the production plan,
market survey and other data relevant to the products of Wuhan Generating
Equipment Co., Ltd. and Party A shall provide financial service on the premise
that risks can be controlled.


Article 4               Party A shall act as Party B’s financial consultant, and
Party B agrees to pay the relevant handling charge in the total amount of RMB
159,300.00 (RMB One Hundred and Fifty-nine Thousand and Three Hundred). This sum
of charge shall be paid pursuant to the method No. (1) agreed as follows. Party
B permits and authorizes Party A to deduct the said sum in its account.


(1) a lump-sum payment. The financial consulting service charge shall be paid up
within five working days after the contract becomes effective.


(2) installment payment as follows:


_________(date):_________(amount)
_________(date):_________(amount)
_________(date):_________(amount)

 
 

--------------------------------------------------------------------------------

 


The down payment for the financial consulting service shall be paid up within
five working days after the contract becomes effective and the last payment for
the financial consulting service shall be paid up within five working days
before the contract expires. Party B permits and authorizes Party A to deduct
the said sum in its account.


Article 5               Other Responsibilities and Obligations of Both Parties.


(1)           Party A’s Other Obligations
1. Party A shall seek long-term and stable business operation with Party B and
shall inform Party B of the relevant information it has obtained in a timely
manner.


2. Party A shall undertake confidentiality obligation and shall not provide or
disclose to any third party any material and document submitted by Party B to
Party A, unless permitted by Party B or otherwise required by laws, regulations
and supervision rules.


(2)           Party B’s Other Obligations
1. to assist Party A’s work and provide necessary convenience for Party A.
2. to provide Party A with basic data and relevant information necessary for
investment and financing consulting service, and ensure that the foregoing data
and information is true, accurate and complete.
3. to pay Party A financial consulting service charge as agreed in a timely
manner.
4. Party B shall undertake confidentiality obligation and, without Party A’s
permission, shall not provide or disclose to any third party any material and
document submitted by Party A to Party B.
5. Party B accepts the financial consulting service provided by Party A and
agrees to undertake on its own any and all economic and legal consequence
incurred due to its voluntary adoption of Party B’s consulting opinion.


Article 6               Other Matters Agreed

 
(None)
       



Article 7               Any dispute arising from this agreement or the
performance of this agreement shall be first resolved through negotiation,
failing which either party may be entitled to institute a lawsuit before the
people’s court at the place where Party A resides.


Article 8               This agreement is made in duplicate, each held by Party
A and Party B. For any matter uncovered herein, upon the negotiation by both
parties, a supplemental agreement may be signed, which shall be equally
authentic.


Article 9               This agreement shall become effective upon the signature
and seals by both parties, with a period of validity of _ months.


Party A (official seal):
/ Hankou Bank Company Limited, Wuhan
Economic and Technological Development Zone
Branch /
Party B (official seal):
/ Wuhan Generating Equipment Co., Ltd./
Responsible Person or Authorized Representative:
/Shi Huanwei/
Responsible Person or Authorized Representative:
/Xu Jie/
   
Date: June 29, 2010
Date: June 29, 2010

 
 
 

--------------------------------------------------------------------------------

 